For the purposes of a determination of this appeal it appears, from the record, that the city of Phenix City had at the time of the adoption of the ordinance here in question a population of more than 3,000, and at that time there was published a newspaper of general circulation in Phenix City, and it further affirmatively appears that the ordinance, the basis of this prosecution, was not published as required by section 1999 of the Code of 1923, nor was it so published before the beginning of the prosecution in this case. It follows that the judgment of the circuit court convicting defendant of a violation of said ordinance was error.
Other questions presented are not necessary to a decision; but, for the error pointed out, the judgment is reversed, and the cause is remanded.
Reversed and remanded.